UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7465



FREDRICK LYNWOOD FOLEY,

                                           Plaintiff - Appellant,

         versus

SERGEANT HARDEN; LONNIE M. SAUNDERS, Warden,

                                          Defendants - Appellees.



                           No. 95-7786



FREDRICK LYNWOOD FOLEY,

                                           Plaintiff - Appellant,

         versus

CAPTAIN HOLLOWAY; CORRECTIONAL OFFICER ARGENBRIGHT,

                                          Defendants - Appellees.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson and James C.
Turk, District Judges. (CA-94-763-R, CA-95-1167-R)

Submitted:   February 7, 1996         Decided:     February 22, 1996
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Fredrick Lynwood Foley, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying
relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Foley v. Harden, No. CA-94-763-R; Foley v. Holloway,

No. CA-95-1167-R (W.D. Va. Aug. 9, 1995; Sept. 12, 1995; Oct. 27,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED



                                2